Katharine S. Glover (Alaska Bar No. 0606033)
Eric P. Jorgensen (Alaska Bar No. 8904010)
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
907.586.2751; kglover@earthjustice.org; ejorgensen@earthjustice.org

Nathaniel S.W. Lawrence (Wash. Bar No. 30847) (pro hac vice pending)
NATURAL RESOURCES DEFENSE COUNCIL
3723 Holiday Drive, SE
Olympia, WA 98501
360.534.9900; nlawrence@nrdc.org

Garett R. Rose (D.C. Bar No. 1023909) (pro hac vice pending)
NATURAL RESOURCES DEFENSE COUNCIL
1152 15th St. NW
Washington DC 20005
202.289.6868; grose@nrdc.org

Attorneys for Plaintiffs Organized Village of Kake, et al.

                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF ALASKA

 ORGANIZED VILLAGE OF KAKE; ORGANIZED VILLAGE OF                        )
 SAXMAN; HOONAH INDIAN ASSOCIATION; KETCHIKAN                           )
 INDIAN COMMUNITY; KLAWOCK COOPERATIVE                                  )
 ASSOCIATION; WOMEN’S EARTH AND CLIMATE ACTION                          ) Case No. 1:20-cv-00011-
 NETWORK; THE BOAT COMPANY; UNCRUISE; ALASKA                            ) HRH
 LONGLINE FISHERMEN’S ASSOCIATION; SOUTHEAST                            )
 ALASKA CONSERVATION COUNCIL; NATURAL RESOURCES                         )
 DEFENSE COUNCIL; ALASKA RAINFOREST DEFENDERS;                          )
 ALASKA WILDERNESS LEAGUE; SIERRA CLUB; DEFENDERS                       )
 OF WILDLIFE; NATIONAL AUDUBON SOCIETY; CENTER FOR                      )
 BIOLOGICAL DIVERSITY; FRIENDS OF THE EARTH; THE                        )
 WILDERNESS SOCIETY; GREENPEACE, INC.; NATIONAL                         )
 WILDLIFE FEDERATION; and ENVIRONMENT AMERICA,                          )
                                                                        )
                  Plaintiffs,                                           )
         v.                                                             )
                                                                        )
 SONNY PERDUE, in his official capacity as Secretary of                 )
 Agriculture, UNITED STATES DEPARTMENT OF                               )
 AGRICULTURE, STEPHEN CENSKY, or his successor, in his                  )
 official capacity as Deputy Secretary of Agriculture; and UNITED       )
 STATES FOREST SERVICE,                                                 )
                                                                        )
                  Defendants.                                           )

               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
    (5 U.S.C. §§ 701-706; 16 U.S.C. § 551; 16 U.S.C. § 1608; 42 U.S.C. § 4332; 16 U.S.C. § 3120)



          Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 1 of 50
                                        INTRODUCTION

       1.       This action challenges a rule, 36 C.F.R. § 294.50-.51; 85 Fed. Reg. 68,688,

68,703 (Oct. 29, 2020) (“Exemption” or “2020 Exemption”), purporting to exempt the

Tongass National Forest from the Roadless Area Conservation Rule, 36 C.F.R.

§§ 294.10-.14 (2001); 66 Fed. Reg. 3244, 3272-73 (Jan. 12, 2001) (“Roadless Rule”).

Plaintiffs bring this case under the Administrative Procedure Act (APA), 5 U.S.C.

§ 701-706, Organic Administration Act, 16 U.S.C. § 551, National Forest Management

Act, 16 U.S.C. § 1608, National Environmental Policy Act (NEPA), 42 U.S.C. § 4332,

and Alaska National Interest Lands Conservation Act (ANILCA), 16 U.S.C. § 3120.

       2.       The Tongass National Forest is central to the life ways of the Tlingit,

Haida, and Tsimshian people who have lived in and depended on the forest since time

immemorial. It is also home to black and brown bears, Alexander archipelago wolves,

rare endemic species that are found nowhere else on earth, and towering stands of old-

growth spruce and cedar trees. Its free-flowing streams and rivers are the birthplace of 75

percent of the commercially-caught salmon in the region and 25 percent of the

commercially-caught salmon on the west coast of the United States. A major carbon

sink, the Tongass is also a critical defense against climate change. The decision at issue

in this litigation puts all of this at risk.

       3.       Because it is a network of islands, the Tongass is a naturally fragmented

ecosystem. The inventoried roadless areas of the Tongass are relatively untouched



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                       1
Case No. 1:20-cv-00011-HRH


            Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 2 of 50
stretches of intact forest that provide important habitat for old-growth-dependent wildlife,

protect healthy salmon streams and fisheries, and harbor carbon stores of global

importance.

       4.       The Roadless Rule, adopted in 2001, limits road construction and logging

in inventoried roadless areas. 36 C.F.R. §§ 294.10-.14. The Roadless Rule includes

some exceptions, allowing road construction for some mining and community

infrastructure projects. The Rule applied to the Tongass, but in 2003, the Department of

Agriculture temporarily exempted the Tongass from the Roadless Rule. See 68 Fed. Reg.

75,136, 75,146 (Dec. 30, 2003). In 2011, however, the District Court for the District of

Alaska held that exemption unlawful and reinstated the Roadless Rule on the Tongass.

See Organized Vill. of Kake v. USDA, 776 F. Supp. 2d 960 (D. Alaska 2011), aff’d en

banc 795 F.3d 956 (9th Cir. 2015).

       5.       On January 18, 2018, the State of Alaska submitted a petition to Defendants

asking Defendants to initiate a rulemaking exempting the Tongass from the Roadless

Rule. In addition, the State asked Defendants to amend or revise the 2016 Tongass

National Forest Land Management Plan Amendment (“Tongass Plan”) to make roadless

areas available for logging and increase harvest targets for old-growth logging.

Defendants undertook a rulemaking and adopted a decision exempting the Tongass from

the Roadless Rule, thereby eviscerating protections for 9.4 million acres of roadless areas

in the Tongass and ignoring the tens of thousands of people who commented during the



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     2
Case No. 1:20-cv-00011-HRH


            Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 3 of 50
rulemaking process, 96 percent of whom opposed the rollback of Roadless Rule

protections. In addition, the decision directed the Tongass Forest Supervisor to issue a

ministerial notice of administrative change designating 188,000 acres of the Tongass

suitable for logging. 36 C.F.R. § 294.51.

       6.       In adopting the Exemption, Defendants stated that it would provide benefits

for the timber industry without harming other industries, yet their analysis shows no

increase in jobs or income resulting from logging. Their final environmental impact

statement (FEIS) assumes that opening 9.4 million acres of the Tongass to logging will

not increase logging and therefore will not have any environmental effects beyond those

analyzed in the environmental impact statement for the current Tongass Plan. It further

suggests that logging in remote roadless areas is not likely to be economic, yet opens

those very areas to logging for the purpose of providing more economic timber sales.

This contradictory analysis assumes both that the Exemption will benefit the timber

industry and that it will have no effect on logging levels or the environment. This renders

the decision arbitrary and means the FEIS fails to provide an assessment of the full

impacts of the Exemption. In addition, Defendants failed, in their draft environmental

impact statement (DEIS) and FEIS, to make findings addressing the impacts of the

decision on subsistence users, as required under the Alaska National Interest Lands

Conservation Act, and they failed to consider alternatives that would meet the purpose of

the rulemaking while reducing the environmental effects of the action.



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     3
Case No. 1:20-cv-00011-HRH


            Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 4 of 50
       7.       Plaintiffs include Alaska Native Tribes, tourism businesses, a commercial

fisheries advocacy group, and nonprofit environmental organizations, all of whom

depend on and advocate for an intact and healthy Tongass ecosystem. They seek

declaratory and injunctive relief preventing Defendants from implementing or taking

action in reliance on the Exemption, record of decision (“ROD”), or FEIS.

                     JURISDICTION, RIGHT OF ACTION, AND VENUE

       8.       This court has jurisdiction under 28 U.S.C. § 1331 and may issue a

declaratory judgment and further relief under 28 U.S.C. §§ 2201-02. Judicial review and

vacatur of illegal agency actions is available under the Administrative Procedure Act,

5 U.S.C. §§ 701-06.

       9.       Venue is proper under 28 U.S.C. § 1391(e) because the Tongass National

Forest is located within this District.

                                          THE PARTIES
       The Plaintiffs

       10.      Organized Village of Kake (OVK) is a federally recognized Indian Tribe

organized under the authority of the Indian Reorganization Acts of 1934 and 1936. OVK

represents more than 400 Tribal citizens who reside in Kake, on Kupreanof Island.

OVK’s mission is to strengthen Tribal community and culture. Its core values are

respect, collaboration, endurance, safety, and security. One of OVK’s highest priorities

is to protect the Village’s customary and traditional hunting, fishing, and gathering areas,

which include roadless areas of the forest.


Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      4
Case No. 1:20-cv-00011-HRH


            Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 5 of 50
       11.    Organized Village of Saxman (OVS), is a federally recognized Indian

Tribe. OVS represents the interests of its Tribal citizens, the majority of whom live in the

community of Saxman on Revillagigedo Island. OVS’s mission is, in part, to protect the

health, safety, social, economic, and cultural well-being of its tribal citizenship.

Protecting the lands that are central to the ways of life of Tribal citizens for hunting,

fishing, and gathering is critical to OVS.

       12.    Hoonah Indian Association (HIA) is a federally recognized Indian Tribe

organized under the authority of the Indian Reorganization Acts of 1934 and 1936. HIA

has 1,210 Tribal citizens and presently provides services to approximately 450 Tribal

citizens and other eligible Alaskan Native and American Indians residing within its direct

services area, consisting principally of the community of Hoonah, Alaska. HIA’s

mission is to protect and enhance the quality of the lives of all Xunaa Káawu through the

exercise of self-governance by providing a combination of economic opportunities and a

safety net of social services; to protect the culture and traditional practices of the Xuna

Tlingit people, including the subsistence lifestyle; to respect and protect the spirit of the

ancestors that have gone before and the future generations to come.

       13.    Ketchikan Indian Community is a federally recognized Indian Tribe

incorporated in 1940. It is one of the largest Tribes in Southeast Alaska, representing

more than 6,000 Tribal citizens, who are primarily of Tlingit, Haida, and Tsimshian

clans. Ketchikan Indian Community upholds the traditional Way of Life, the ancient and



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                          5
Case No. 1:20-cv-00011-HRH


         Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 6 of 50
sacred values of the ancestors. A cornerstone of this mission is to ensure Tribal citizens

can hunt, fish, and harvest the nutritious food of the region. Tribal citizens use many

traditional areas for hunting, fishing, and gathering, most in roadless areas. Ketchikan

Indian Community strives to protect these natural resources to fulfill its duty as stewards

of the earth, water, and air. Ketchikan Indian Community’s mission includes stewarding,

conserving, preserving, enhancing, and protecting places and customs that are of

significant historical, cultural, and environmental importance by using traditional

ecological and cultural knowledge and science.

       14.    Klawock Cooperative Association is a federally recognized Indian Tribe on

Prince of Wales Island. The Klawock Cooperative Association has been serving

Klawock Tribal citizens since 1936, providing many programs for local residents to

further Tribal citizens’ way of life while keeping culture and heritage alive. Citizens of

Klawock Cooperative Association use roadless areas and will be harmed by the

Exemption.

       15.    Women’s Earth and Climate Action Network International (WECAN) is a

solutions-based, non-profit organization established to engage women worldwide in

policy advocacy, on-the-ground projects, direct action, trainings, and movement building

for global climate justice. The organization was created to accelerate a global women’s

movement for the protection and defense of the Earth’s diverse ecosystems and

communities. WECAN focuses on short-term and long-term systemic change and



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                        6
Case No. 1:20-cv-00011-HRH


         Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 7 of 50
solutions to address the climate crisis and the root causes of environmental degradation

and socio-economic inequalities. Protecting the Tongass rainforest in Alaska from the

threat of logging is a central focus of WECAN’s Women for Forests program. Through

this program, which is led by Alaskan Native women living in the Tongass, WECAN is

working to protect Tlingit, Haida, and Tsimshian traditional homelands, life-ways,

and cultural survival in the Tongass from logging and other threats. In its efforts to fight

logging, protect vital carbon sequestration through old-growth forests, and fight the

repeal of the Roadless Rule in the Tongass, WECAN has facilitated Indigenous Women’s

Tongass Delegations to advocate at Congressional and United States Forest Service

offices as well as other government agencies, organized action campaigns, petition

drives, media productions and outreach, and public comment outreach.

       16.    The Boat Company is the world’s only conservation- and

education-focused non-profit business. The Boat Company was incorporated in Juneau,

Alaska in 1980, originally as a program of The McIntosh Foundation. It has operated

two vessels—the M/V LISERON and the M/V MIST COVE—accommodating up to 24

passengers each for forty years, with two generations of McIntosh family members at its

helm. Throughout the summer season, The Boat Company offers week-long cruises

through the archipelago of Southeast Alaska, providing its passengers opportunities to

fish, hike, kayak, and view wildlife in the waters and old-growth forests of the Tongass.

In so doing, The Boat Company educates its guests about the benefits of conserving and



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                         7
Case No. 1:20-cv-00011-HRH


         Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 8 of 50
preserving one of the Earth’s last great wild and beautiful places. Both of The Boat

Company's vessels transit Peril Straits each week. Clients enjoy scenery provided by

roadless areas in Peril Straits and onshore activities at several locations on northeast

Baranof Island and on north Kuiu Island during every trip.

       17.    UnCruise Adventures (UnCruise) is a wholly owned subsidiary of InnerSea

Discoveries Alaska, Incorporated, with offices in Juneau, Alaska, and Seattle,

Washington. UnCruise offers customers adventure cruise experiences around the world,

with a focus in Southeast Alaska. In Southeast Alaska, UnCruise will operate six or

seven ships in 2021–2022 with a passenger capacity ranging from 22-88, with typical

itineraries ranging from 1-2 weeks in length. If operating as planned in 2021, UnCruise

will employ roughly 350 seasonal employees in Juneau, Alaska. Half of the six Alaskan

itineraries UnCruise offers will transit waterways adjacent to roadless areas along

Kupreanof and Mitkof Islands, Wrangell and Etolin Islands, and Revillagigedo Island.

The vessels make multiple stops at these islands where clients participate in remote

recreation activities. Other itineraries include frequent stops at North Kuiu Island and

areas along Peril Straits near Sitka. Logging in roadless areas adjacent to these

waterways would prevent UnCruise from using multiple recreation spots on these islands

and in some cases require changing travel routes as a result of adverse effects on scenery.

Because all but one of UnCruise’s ships carry too many passengers to be permitted in

wilderness and primitive areas, the company’s alternatives in many areas are often



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     8
Case No. 1:20-cv-00011-HRH


         Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 9 of 50
limited to inventoried roadless areas. Roadless areas viewed and visited by UnCruise’s

clients comprise the majority of its inventory of recreation places that offer convenience,

location, secure anchorages, and high-quality passenger experiences along the Southeast

Alaska routes.

       18.    Alaska Longline Fishermen’s Association is a 501(c)(6) tax-exempt

business league and Alaska non-profit corporation. Its purposes are to participate in

sustainable fisheries practices, represent its members in policy forums, and provide

scientific and socio-economic information, outreach and education services regarding

Alaska’s marine resources and fisheries to its members and the public. Its membership

includes over two hundred individual commercial fishermen and roughly twenty-five

other businesses, including seafood processors, fishing gear companies and marine repair

businesses. Two-thirds of the members reside in Southeast Alaska. The remaining

members live in other parts of Alaska or in other states and residencies range from the

Bering Sea to the state of Florida. More than half of the commercial fishing members

participate in Southeast Alaska salmon fisheries and depend on the productivity of

salmon streams and aquatic systems within Tongass National Forest roadless areas. The

Alaska Longline Fishermen’s Association submitted detailed comments at each stage of

the Alaska Roadless Rulemaking process supporting the no-action alternative and

provides fishermen and seafood consumers with information about risks to salmon




Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                    9
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 10 of 50
associated with logging and logging road construction in its annual reports, in outreach

meetings and presentations, and on its website.

       19.    Southeast Alaska Conservation Council (SEACC) is a non-profit, member-

based organization, with thousands of supporters and members, a majority of whom are

Alaskans. They come from many walks of life, including commercial fishermen, Alaska

Natives, tourism and recreation business owners, small timber operators, and high-value-

added manufacturers, hunters, and guides. These members and supporters use and enjoy

roadless areas for recreational, commercial, and traditional and cultural purposes.

SEACC reaches out to its members and the general public through various means,

including its website, Facebook and Instagram accounts, its newsletter “The Ravencall,”

other publications, action alerts, and public meetings. SEACC’s mission is to protect the

special places of the world’s largest temperate rainforest, promote conservation, and

advocate for sustainability in human use of natural resources. Inspired by the land,

wildlife, cultures, and communities of Southeast Alaska, SEACC strives to ensure this

interconnected whole exists for future generations. To achieve its mission, SEACC and

its members have worked to protect the Tongass National Forest, including its roadless

areas, and advocated for balanced, sustainable use of the Tongass National Forest’s

renewable forest resources, including fish and wildlife and the commercial, recreational,

and subsistence use of such resources for 50 years. SEACC’s public advocacy,

education, and organizing efforts have created a legacy of effective partnerships with



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     10
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 11 of 50
leaders within the region, and across the state and country. SEACC’s community forest

planning efforts, promotion of restoration, stewardship, and renewable energy projects,

and land protection advocacy all contribute to its efforts to address ecological, energy,

and economic needs throughout the Tongass.

       20.    The Natural Resources Defense Council (NRDC) is a membership

organization that works to protect wildlife and wild places and to ensure a healthy

environment for all life on earth. NRDC has more than 3.5 million members and online

activists, including 375,000 dues-paying members, nearly 1,000 of them in the State of

Alaska. NRDC’s advocacy to protect the Tongass and keep it free from development

dates back decades.

       21.    Alaska Rainforest Defenders is a regional conservation non-profit

corporation in Southeast Alaska. Alaska Rainforest Defenders was formerly known as

Greater Southeast Alaska Conservation Community. The Alaska Rainforest Defenders

stand together to defend and promote the biological integrity of Southeast Alaska’s

terrestrial, freshwater, and marine ecosystems for the benefit of current and future

generations. Alaska Rainforest Defenders seeks to foster protection of Southeast

Alaska’s fish and wildlife and their habitat. The members of Alaska Rainforest

Defenders use public lands throughout Southeast Alaska, including inventoried roadless

areas, for commercial and subsistence fishing and hunting, professional scientific work,

and a wide range of recreational activities.



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      11
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 12 of 50
       22.    Alaska Wilderness League (“the League”) is a non-profit organization with

approximately 5,000 Alaskan members, as well as other members throughout the United

States. The League was founded in 1993 to advocate for the protection of Alaska’s

public lands and waters, which are threatened with environmental degradation. The

League is headquartered in Washington, DC and has an Alaska office in Anchorage. The

League works at the federal level on a variety of issues affecting Alaska’s wild lands and

waters including the Tongass National Forest. The League has worked to preserve the

wild lands and waters of the Tongass, including its roadless areas, by engaging citizens

and decision makers to use their voices in fighting for conservation. The League’s

rainforest program is focused on protecting old-growth forest in the Tongass.

       23.    The Sierra Club is a national nonprofit organization with 67 chapters and

more than 837,000 members dedicated to exploring, enjoying, and protecting the wild

places of the earth; to practicing and promoting the responsible use of the earth’s

ecosystems and resources; to educating and enlisting humanity to protect and restore the

quality of the natural and human environment; and to using all lawful means to carry out

these objectives. Members of the Sierra Club nationally, and Sierra Club’s Alaska

Chapter locally, use the Tongass National Forest for recreation, commercial and

recreational fishing, subsistence, wildlife viewing, and other activities. The Sierra Club

has a long history of advocating for the protection of the Tongass and the roadless areas

within the forest and has been active in creating, opposing, or supporting Tongass land



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     12
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 13 of 50
management actions for 45 years. The Alaska Chapter of the Sierra Club has

approximately 1,800 members.

       24.    Defenders of Wildlife is a non-profit organization with its principal office

in Washington, D.C. and field offices throughout the country. Defenders of Wildlife has

approximately 1.8 million members and supporters, including over 6,000 in Alaska. The

organization’s primary mission is to further the protection of native wildlife and plants in

their natural communities. Defenders of Wildlife advocated for the protection of Tongass

species, including the Alexander Archipelago wolf, Queen Charlotte goshawk, northern

flying squirrel, marten, and bats, as well as for Inventoried Roadless Areas, in comments

during the 2016 Tongass Land Management Plan amendment process. It has also

submitted detailed comments on proposed projects on the Tongass, including the Prince

of Wales Landscape Level Analysis, the South Revilla Integrated Resource Project, the

Central Tongass Project, and the Kuiu Island, Wrangell Island, and Twin Mountain II

timber sales. It regularly provides information to its members and the public about the

wildlife and habitat values of the Tongass National Forest.

       25.    The National Audubon Society (Audubon) is a national nonprofit

conservation organization dedicated to protecting birds and the places they need, now and

in the future, throughout the Americas, using science, advocacy, education, and on-the-

ground conservation. Founded in 1905, Audubon has approximately 1.9 million

members nationwide, including over 4,800 in Alaska. Among its many activities,



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                    13
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 14 of 50
Audubon operates 41 nature centers, and has 23 state programs, including a state office in

Anchorage, Alaska, and over 450 local chapters throughout the country, including five

chapters in Alaska. Audubon has long advocated for preserving the roadless areas of the

Tongass.

          26.   Center for Biological Diversity (the Center) is a national non-profit

organization, with offices across the country and in La Paz, Mexico. The Center’s

mission is to ensure the preservation, protection, and restoration of biodiversity, native

species, ecosystems, public lands, and public health. The Center has more than 81,800

members. The Center is actively involved in species and habitat protection issues

throughout the United States. With regard to the Tongass, the Center has filed petitions

to protect the Queen Charlotte goshawk and the Alexander Archipelago wolf under the

Endangered Species Act. The Center carefully follows the fate of these and many other

species that depend upon Tongass wildlands. The Center has long advocated protection

of old-growth forests on the Tongass not only for their value as wildlife refugia but for

their carbon storage, a key element in limiting the worst impacts of the ongoing climate

crisis.

          27.   Friends of the Earth (FoE) is a tax-exempt, 501(c)(3) organization and a

not-for-profit corporation. Friends of the Earth is a membership organization consisting

of nearly 120,000 members and more than 1.5 million activists nationwide, including

more than 300 members who live in Alaska. It is also a member of Friends of the Earth-



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                       14
Case No. 1:20-cv-00011-HRH


           Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 15 of 50
International, which is a network of grassroots groups in 74 countries worldwide. Its

mission is to protect our natural environment, including air, water, and land, to create a

more healthy and just world, using public education, advocacy, legislative processes, and

litigation. FoE has worked on the Roadless Rule since its creation and has supported its

application in the Tongass through advocacy, media work and working with our members

and activists. To date we have submitted more than 100,000 comments to federal

agencies and members of Congress supporting the Roadless Rule in the Tongass and

opposing any exceptions to the Rule in the region. Our members and activists recreate in

the Tongass and will be harmed by any logging activity in the region.

       28.    The Wilderness Society (TWS), founded in 1935, is a national non-profit

membership organization devoted to uniting people to protect America’s wild places. It

maintains eleven regional offices, including a six-person Alaska state office in

Anchorage. TWS has more than one million members and supporters nationwide, a

portion of which are in Alaska. Since the early 1980’s, TWS has been involved in forest

management and roadless area conservation issues in the Tongass National Forest

through economic and ecological analysis, public education, collaborative organizing,

legislative advocacy, and litigation. TWS was a leader in the movement to establish the

Roadless Area Conservation Rule in 2001 and has vigorously defended the Rule against

litigious, administrative, and legislative attacks ever since then. TWS has actively




Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                       15
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 16 of 50
participated in the public involvement process for the Alaska Roadless Rule for the past

three years.

       29.     Greenpeace, Inc. is a non-profit environmental organization headquartered

in Washington, D.C. Greenpeace’s mission is to raise public awareness of environmental

problems and promote changes that are essential to a green and peaceful future. There

are approximately 580,000 current Greenpeace members in the United States, over a

thousand of whom live in Alaska. The organization’s involvement in forest issues

concerning the National Forest System generally, and the Tongass in particular, goes

back to the early 1990s. Its concerns have included the effects of logging and associated

road building on ecosystems, roadless areas, fish, and wildlife, and protection of the last

remnants of old-growth forest in the United States.

       30.     National Wildlife Federation (NWF), one of America’s largest conservation

organizations, has worked across the country to unite Americans from all walks of life in

giving wildlife a voice for over eighty years. NWF has 53 state and territorial affiliates,

including an Alaska affiliate, and more than 6 million members and supporters, including

hunters, anglers, gardeners, birders, hikers, campers, paddlers, and other outdoor

enthusiasts. NWF programs work to protect the 600 million acres of public lands owned

by all Americans and have a longstanding interest in ensuring these lands are managed

properly for fish, wildlife, and communities. NWF commented on the draft roadless rule,

and in 2020 NWF affiliates passed a resolution calling for Roadless Rule protections to



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                    16
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 17 of 50
remain intact, and supporting future legislation that would work to codify the 2001

National Roadless Area Conservation Rule. Resolutions passed by our affiliates set the

policy direction for the National Wildlife Federation.

       31.    Environment America was born from the U.S. Public Interest Research

Group (U.S. PIRG). In the 1990’s, U.S. PIRG called for the creation of the Roadless Rule

and submitted nearly half of the then-record 1.6 million comments on the rule. In the

years since, Environment America has used research, media, social media and public

outreach to build support for protecting wild places in national forests, including the

Tongass National Forest.

       32.    Plaintiffs include Alaska Native Tribes whose citizens and members have

lived in and depended on the Tongass for thousands of years and who continue to depend

on a healthy ecosystem to support their ways of life and traditional and cultural practices.

Other Plaintiffs are businesses that depend on the roadless areas of the Tongass for their

livelihoods, and still others include advocacy groups whose members reside near, visit, or

otherwise use and enjoy the Tongass National Forest. Citizens of the plaintiff Tribes and

members of the plaintiff organizations use lands previously protected by the Roadless

Rule for cultural and traditional uses, recreation, research, wildlife viewing, photography,

education, and aesthetic and spiritual purposes. They also depend on a healthy Tongass

ecosystem, including in roadless areas, to support healthy fisheries, on which they depend

for their livelihoods. The plaintiffs and their citizens and members derive scientific,



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                    17
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 18 of 50
recreational, aesthetic, and conservation benefits and enjoyment from their use of the

roadless areas and from wildlife dependent on them. The activities authorized by

Defendants’ adoption of the Exemption will directly and irreparably injure these interests.

       33.    Plaintiffs monitor the use of Tongass ecosystems and compliance with the

laws respecting these ecosystems, educate their citizens, supporters, members, and the

public concerning management of the ecosystems, and advocate policies and practices

that conserve the natural values of the ecosystems. Plaintiffs cannot achieve these

organizational purposes fully without adequate information and public participation in the

processes required by law. The interests and organizational purposes of the plaintiffs are

directly and irreparably injured by Defendants’ violations of the laws as described in this

complaint.

       34.    Plaintiffs participate actively in the administrative processes established for

management of the Tongass, and did so for this Exemption. Plaintiffs submitted

comments during scoping and on the DEIS for the exemption. Plaintiffs have exhausted

administrative remedies for the decision challenged in this complaint.

       The Defendants

       35.    Defendant Sonny Perdue is sued in his official capacity as Secretary of

Agriculture. Secretary of Agriculture is the highest position within the Department of

Agriculture, has ultimate responsibility for overseeing the Department and its agencies

and ensuring their compliance with all applicable federal laws, and specific



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     18
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 19 of 50
responsibilities related to the administration of the Tongass. Defendant Perdue is the

official responsible for the FEIS and ROD.

       36.    Defendant United States Department of Agriculture is the executive

department responsible for overseeing the activities of the Forest Service. Defendant

United States Department of Agriculture adopted the rule challenged in this action.

       37.    Defendant Stephen Censky, or his successor, is sued in his official capacity

as Deputy Secretary of Agriculture. Deputy Secretary of Agriculture has responsibility

for overseeing the Forest Service and ensuring its compliance with all applicable federal

laws, and specific responsibilities related to the administration of the Tongass. Defendant

Censky signed the ROD challenged herein.

       38.    Defendant United States Forest Service is the federal agency within the

Department of Agriculture that issued the FEIS and ROD challenged in this action.

                                  FACTUAL BACKGROUND

       The Tongass National Forest

       39.    The Tongass, located in Southeast Alaska, is this country’s largest National

Forest. The Tongass contains approximately 29 percent of the world’s remaining

unlogged coastal temperate rainforests, a rare ecosystem type globally. In addition, the

amount of carbon it stores is equivalent to eight percent of the amount stored by all of the

national forests in the lower 48 states, combined.




Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     19
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 20 of 50
         40.   The Tongass is a naturally fragmented, island ecosystem. Logging has

been heavily concentrated in certain areas of the forest. Only about 39 percent of the

productive forests in the region were part of contiguous old-growth forest landscapes

prior to industrial logging, and today, only about 28 percent remain in contiguous

landscapes, while the remaining 72 percent of the old-growth forests in the region are in

fragmented patches. Over 48 percent of all logging in Southeast Alaska has occurred on

Prince of Wales Island and neighboring islands, though this island group contained just

over 22 percent of all productive forests prior to industrial logging. Contiguous old-

growth landscapes on North Prince of Wales Island today have been reduced to just over

20 percent of their historical extent. The Kupreanof/Mitkof biogeographic region and

East Baranof region have each lost over 55 percent of their contiguous old-growth

forests, and West Baranof has sustained a 50 percent loss. The regions that have been

logged most heavily are also the regions that historically had the highest biological values

on the Tongass and the regions at greatest risk today.

         41.   The majority of the intact habitat on the Tongass today is found in roadless

areas.

         42.   The forest is the traditional homeland of the Tlingit, Haida, and Tsimshian

people who rely on the forest for their culture and ways of life. Citizens and members of

Alaska Native Tribes, including Plaintiff Tribes, rely on lands in the Tongass, including

roadless areas, for fishing, hunting, and gathering foods and traditional medicines. These



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                    20
Case No. 1:20-cv-00011-HRH


          Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 21 of 50
foods comprise a significant portion of household resources. Tribal citizens and

members also use cedar and other types of wood for traditional carvings and important

cultural uses.

       43.       Old-growth forests provide particularly important habitat for many species,

including Queen Charlotte goshawks, Alexander Archipelago wolves, marten, black and

brown bears, Sitka black-tailed deer, and a variety of endemic species found only on a

small number of islands.

       44.       Wildlife depend on continuous blocks of intact habitat. Logging fragments

habitat, isolating populations of wildlife and reducing populations. Building roads,

whether for logging or other purposes, also fragments habitat and can increase access for

hunters and trappers, negatively affecting wildlife sensitive to these pressures. This

increased access also results in increased competition for resources on which Tribes

depend, resulting in restrictions on subsistence resources.

       45.       Endemic species, such as Prince of Wales flying squirrels, Prince of Wales

spruce grouse, and Pacific marten, which may exist on only one island or a few islands,

are particularly at risk from logging and habitat fragmentation because of their

constricted ranges and, in some cases, limited dispersal capabilities.

       46.       The visitor industry and seafood industry are the largest sectors of the

natural resource-based economy in Southeast Alaska. Together, they constitute over 90

percent of resource-dependent employment in the region, while the wood products



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      21
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 22 of 50
industry makes up only three percent of regional employment and mining makes up the

remaining seven percent.

       47.    The Tongass is also the source of 75 percent of the commercially-caught

salmon in the region. The seafood industry is the second largest private sector

contributor to the regional economy in terms of earnings. It provides nearly 4,000 jobs

for the region and almost $240 million in earnings, constituting eight percent of

employment and 10 percent of earnings for the region.

       48.    Salmon are also significant for subsistence fishing, with 95 percent of rural

households relying on wild fish. In some communities, residents harvest up to 500

pounds per capita of wild foods.

       49.    Roads pose the greatest risk to fish resources on the Tongass. Roads

contribute sediment, change stream channel characteristics, contribute to erosion and

scouring, affect stream bank stability, and create barriers to fish passage.

       50.    There are currently nearly 800 damaged culverts in the Prince of Wales and

Central Tongass regions blocking fish passage on at least 170 miles of streams. These

blocked culverts are part of a $5 billion maintenance backlog on the Tongass. Tongass-

wide, blocked culverts result in losses of $2.5 million each year to commercial fishermen.

       51.    The visitor industry is the largest private sector contributor to regional

employment after government. The visitor industry provides over 8,000 jobs, 18 percent




Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     22
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 23 of 50
of regional employment, and over $249 million in earnings, 11 percent of regional

earnings, each year.

       52.    Small tour operators in particular are dependent on roadless areas to

provide their clients with remote experiences.

       53.    Defendants admit that logging in roadless areas could affect the Forest

Service’s ability to meet demand for tourism.

       54.    By contrast, the Defendants estimate the timber industry supplies only 337

jobs, just one percent of regional employment, and $18.8 million, one percent of

earnings, in the region today. Defendants project that, even with complete elimination of

the Roadless Rule on the Tongass, the rule will not result in any new timber industry jobs

on the Tongass over the next 100 years and regional economic impacts from the timber

industry will remain the same with the Exemption as without. FEIS at 3-55.

The Roadless Rule and the 2016 Tongass Plan

       55.    In 1999, the Forest Service began a renewed nationwide process to evaluate

the values of and provide management direction for all inventoried roadless areas in the

National Forest System.

       56.    In May 2000, the Forest Service published a DEIS for the Roadless Rule.

The EIS considered alternatives for protecting inventoried roadless areas within the

National Forest System, including an alternative that would have exempted the Tongass

from the rule. After considering over one million public comments that overwhelmingly



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                  23
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 24 of 50
supported adoption of the rule including for the Tongass, the Forest Service published the

FEIS for the Roadless Rule in November 2000 (“Roadless Rule FEIS”).

       57.    In January of 2001, the Secretary of Agriculture adopted the Roadless Rule.

This rule, with specific exceptions, prohibited logging and road building in inventoried

roadless areas throughout the National Forest System. See 66 Fed. Reg. 3244, 3272-73.

In adopting the Roadless Rule, the Secretary relied on the fact that “[u]ndisturbed

landscapes provide a variety of monetary and non-monetary benefits to the public. Many

of these benefits are associated with the protection of ecological, social, and economic

values in inventoried roadless areas.” Id. at 3267. The Roadless Rule was adopted in

compliance with all applicable laws.

       58.    The Roadless Rule includes exemptions allowing the construction of roads

for mines, Federal-aid highways, and other forms of community infrastructure. Pursuant

to these exemptions, in the Tongass, the Chief of the Forest Service has approved at least

57 projects in roadless areas, including mining projects, hydropower and intertie projects,

road re-alignment and reconstruction, a Coast Guard GPS antenna, an aerial tram,

National Guard training activities, a geothermal lease, and road easements. Most projects

are approved within one month.

       59.    The Roadless Rule applied to the Tongass initially, but in 2003, the

Department of Agriculture published a final rule providing for a temporary exemption of

the Tongass from the Roadless Rule. See 68 Fed. Reg. at 75,146. This temporary



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     24
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 25 of 50
exemption remained in effect until 2011, when the District Court for the District of

Alaska, in a decision later upheld by an en banc panel of the Ninth Circuit Court of

Appeals, held that the Forest Service acted arbitrarily in adopting the 2003 exemption and

reinstated the Roadless Rule on the Tongass. See Organized Vill. of Kake, 776 F. Supp.

2d 960.

       60.    When the Tongass Plan was adopted in 2016, the Forest Service stated, in

its decision adopting the Amendment, “the best way to bring stability to the management

of roadless areas on the Tongass is to not recommend any modifications to the Roadless

Rule. Harvest in roadless areas is not necessary to meet the purpose and need of the

amendment.” Tongass Plan ROD at 19. The Forest Service further explained that the

Tongass Plan protected roadless areas independent of and in addition to the protection

provided under the Roadless Rule and a plan amendment would be required to allow

logging in roadless areas.

       61.    The Forest Plan states a projected timber sale quantity (PTSQ) of 46

million board feet (MMBF) initially, but that number would increase to 98 MMBF after

about 18 years of implementation of the Plan. The PTSQ is not a cap on the amount of

logging under the Plan; it is an estimate of the quantity of timber expected to be sold

during the plan period.

       62.    In addition to the habitat protection provided by the Roadless Rule, the

Tongass Plan relies on a habitat conservation strategy to mitigate the effects of logging



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      25
Case No. 1:20-cv-00011-HRH


          Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 26 of 50
on wildlife. The strategy requires the retention of reserves of old growth connected by

smaller patches of habitat. Reserves are regularly modified through plan amendments to

accommodate timber sales, however, and many areas of the forest are highly fragmented.

       63.    Scientists have called the effectiveness of the habitat conservation strategy

into question, particularly for Queen Charlotte goshawks and endemic species like Prince

of Wales flying squirrels.

       64.    In an evaluation of the integrity of the habitat conservation strategy for the

Tongass Plan, the Forest Service specifically recognized that the habitat conservation

strategy was enhanced because “most importantly, with the 2001 Roadless Rule in effect,

inventoried roadless areas (approximately 2,143,000 acres of development [Land Use

Designations] in roadless areas containing about 823,000 acres of [productive old

growth]) make a major contribution to the maintenance of ecological function on the

Tongass National Forest but do so outside of the elements of the conservation strategy.”

Tongass Plan FEIS at D-20. Further, the analysis identified that changes made to the

habitat conservation strategy under the 2016 amendment could reduce the ability of

certain features of the habitat conservation strategy, including beach and estuary fringe,

riparian management areas, and old-growth habitat LUDs, to function as intended under

the habitat conservation strategy. These effects would be localized, but could affect

habitat important for goshawks, bears, deer, wolves, anadromous fish, and other animals,




Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     26
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 27 of 50
particularly in areas already fragmented by past logging. Offsetting these effects, the

analysis concluded,

       [t]he additional area of” productive old growth protected under the 2001
       Roadless Rule “will function as additional reserves, enhancing the
       existing reserves, and increasing the effectiveness of the matrix when
       located around harvest units. As such, the substantially greater spatial
       extent of old-growth forest on the landscape and fewer roads across the
       planning area would outweigh the local, adverse effects of young-growth
       harvest proposed in the Old-growth Habitat LUD, the beach and estuary
       fringe, and [riparian management areas] that would result under the action
       alternatives . . . .

Id. at D-20

       65.    In addition, the Forest Plan established a goal of transitioning from a

primarily old-growth logging program to a predominantly young-growth logging

program over a period of fifteen years. The young growth transition is a goal, but it is not

a binding requirement. During the first decade of the transition, annual sales were to

average 34 MMBF of old growth and 12 MMBF of young growth.

       66.    In the three years since the 2016 Tongass Plan amendment was adopted, the

Forest Service has not complied with this Tongass Plan direction. In 2017, the Forest

Service sold 30 MMBF of young growth and only one MMBF of old growth, but in 2018,

sold entirely old growth (9.3 MMBF). In addition, in 2018, the Forest Service offered,

but was not able to sell, another 20.8 MMBF of old growth and 2.8 MMBF of young

growth. In other words, it offered a total of 30.1 MMBF of old growth and only 2.8

MMBF of young growth (the same 2.8 MMBF offered, but not sold, the previous year).

In 2019, the Forest Service sold 2.9 MMBF of old growth and 2.4 MMBF of young

Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                    27
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 28 of 50
growth. It also attempted to offer another 24.8 MMBF of old growth in the Twin

Mountain timber sale, but was enjoined from doing so in SEACC v. U.S. Forest Serv.,

443 F. Supp. 3d 995 (D. Alaska 2020). Recent and upcoming timber sale analyses

similarly emphasize continuing large old-growth sales. The Forest Service is currently

preparing an EIS for the Twin Mountain II timber sale, in which it expects to offer 42

MMBF of old growth timber. 85 Fed. Reg. 56,576 (Sept. 14, 2020). Similarly, it

recently released a DEIS for the South Revillagigedo Integrated Resource Project, which

would authorize logging of up to 70 MMBF of old growth and only 22 MMBF of young

growth over 15 years. 84 Fed. Reg. 31288, 31289 (July 1, 2019). Defendants are not

making the transition away from old-growth logging contemplated in the Forest Plan.

Environmental Documentation and Final Rule

       67.    On January 18, 2018, the State of Alaska submitted a petition to Defendants

asking Defendants to exempt the Tongass National Forest, in its entirety, from the

Roadless Rule and amend the Tongass Plan to revise the young-growth transition to

provide for increased old-growth logging.

       68.    Defendants accepted the state’s petition and published a DEIS for the

Alaska Roadless Rulemaking in October 2019. In the DEIS, Defendants considered six

alternatives. With the exception of the No Action Alternative, each alternative exempted

increasingly larger portions of the inventoried roadless areas of the Tongass to logging




Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     28
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 29 of 50
and road-building. Defendants identified Alternative 6, the full exemption alternative, as

the preferred action.

       69.    Six Tribes acted as cooperating agencies during the DEIS process: Angoon

Community Association, Central Council Tlingit and Haida Indian Tribes of Alaska,

Hoonah Indian Association, Hydaburg Cooperative Association, Organized Village of

Kake, and Organized Village of Kasaan. The State of Alaska was also a cooperating

agency.

       70.    Although Defendants awarded a $2 million grant to the State of Alaska for

its work as a cooperating agency in the Alaska Roadless Rulemaking process, Defendants

offered no funding to cooperating Tribes. In a report published in December 2020, the

Office of Inspector General found that the Forest Service acted unlawfully by awarding

funding to the State of Alaska because it used an inappropriate funding source and did

not offer funding to other interested parties, such as Tribes. See USDA Office of

Inspector Gen., Inspection Report 08801-0001-24, Forest Service Grant for Roadless

Area Management in the State of Alaska at 3 (2020).

       71.    Between the draft and final EIS, Defendants held hearings for Angoon,

Craig, Ketchikan, Petersburg, Sitka, Tenakee Springs, Wrangell, Yakutat, Point Baker,

Hoonah, Skagway, Gustavus, Haines, Thorne Bay, Kake, Kasaan, Hydaburg, and

Pelican. Although Defendants characterized these hearings as subsistence hearings in the

FEIS, Defendants did not present subsistence findings at these hearings.



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                   29
Case No. 1:20-cv-00011-HRH


          Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 30 of 50
       72.    Further, in their discussion of the effects of the action on community

harvest areas in the DEIS and FEIS, Defendants used maps of harvest areas to estimate

the effects of the Exemption on community hunting areas. Defendants refused to base

their analysis of the effects of the Exemption on the Organized Village of Kake on a map

of traditional use areas that Organized Village of Kake submitted to Defendants.

Defendants acknowledged that communities, including Organized Village of Kake, use

larger areas than those shown in the maps Defendants actually used, but nonetheless

refused to use maps showing the areas of harvest, artificially constraining its analysis.

       73.    Defendants also rejected requests from Tribes to wait to engage in

government-to-government consultation until it is safe to hold in-person consultations,

after the Covid-19 pandemic. Instead, Defendants held virtual consultations. Plaintiff

Tribes that participated in these meetings participated only to make it clear that they did

not consider the meetings to be consultations.

       74.    After the release of the DEIS, the Organized Village of Kake withdrew as a

cooperating agency because Defendants did not meaningfully consider the Tribe’s input

in the process.

       75.    In September 2020, Defendants published their FEIS. In the FEIS,

Defendants stated the purpose and need for the action as follows: “In response to the

State of Alaska’s petition for rulemaking, a long-term, durable approach to roadless area

management is desired that accommodates the unique biological, social, and economic



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      30
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 31 of 50
situation found in and around the Tongass. The Tongass is unique from other national

forests with respect to size, percentage of IRAs, amount of NFS lands and subsequent

dependency of 32 communities on federal lands (the Tongass comprises almost 80

percent of Southeast Alaska), and unique Alaska and Tongass specific statutory

considerations . . . .” FEIS at 1-5.

       76.    The six alternatives considered in the FEIS are nearly identical to the

alternatives considered in the DEIS. Alternative 1, the No Action Alternative, leaves the

Roadless Rule in effect on the Tongass. Alternatives 2 through 5 create additional

categories of roadless areas, called “Alaska Roadless Areas,” but all of these categories

allow more development in roadless areas than the Roadless Rule would allow. Each

alternative opens an increasing portion of the roadless areas of the Tongass to logging

and road building, with Alternative 6, the preferred alternative, exempting the Tongass, in

its entirety, from the Roadless Rule.

       77.    Defendants failed to consider an alternative that would accomplish that

purpose by identifying timber-dependent communities and tailoring measures to meet

those communities’ needs while minimizing the environmental effects of the action.

       78.    In the FEIS, Defendants repeatedly conclude that the effect of exempting

the entire Tongass from the Roadless Rule and removing protection from all 9.4 million

acres of roadless areas in the forest will be almost the same as the effects of logging

under the Tongass Plan. This conclusion is based on three assumptions: 1) the overall



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      31
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 32 of 50
level of logging will not increase, only the location of logging will shift; 2) the young-

growth transition will remain in effect and will limit the amount of logging in roadless

areas; and 3) the habitat conservation strategy will protect wildlife habitat and

populations in the forest even without the additional protection provided by the Roadless

Rule.

        79.   After the publication of the FEIS, the remaining five Tribes withdrew as

cooperating agencies in protest over Defendants’ selection of the Exemption.

        80.   On October 29, 2020, Defendants published a final rule adopting

Alternative 6, the full exemption. 85 Fed. Reg. 68,688 (Oct. 29, 2020). The final rule

also directs the forest supervisor to issue a ministerial notice of administrative change

designating 188,000 acres of roadless areas suitable for logging under the Tongass Plan.

        81.   Defendants stated that no subsistence determination is required under

ANILCA § 810, but nonetheless included a cursory determination in the ROD, made, “in

the spirit of cooperation.” FEIS at 3-252.

                                 CLAIMS FOR RELIEF

                                        COUNT I
                                 (Violation of ANILCA)

        82.   Plaintiffs incorporate by reference all preceding paragraphs.

        83.   In ANILCA, Congress found that “the continuation of the opportunity for a

subsistence way of life by residents of rural Alaska require[s] that an administrative

structure be established for the purpose of enabling rural residents who have personal


Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                       32
Case No. 1:20-cv-00011-HRH


         Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 33 of 50
knowledge of local conditions and requirements to have a meaningful role in the

management of fish and wildlife and of subsistence uses on the public lands in Alaska.”

ANILCA § 801, 16 U.S.C. § 3111(5).

       84.    Congress thus declared a national policy that “the utilization of the public

lands in Alaska is to cause the least adverse impact possible on rural residents who

depend upon subsistence uses of the resources of such lands.” ANILCA § 802, 16 U.S.C.

§ 3112(1).

       85.    To accomplish this goal, when a federal agency with primary jurisdiction

over public lands is considering whether to “withdraw, reserve, lease, or otherwise permit

the use, occupancy, or disposition” of such public lands, the head of the agency must

evaluate the effects of “such use, occupancy or disposition” on subsistence. ANILCA

§ 810, 16 U.S.C. § 3120.

       86.    If the action under consideration “would significantly restrict subsistence

uses,” then the agency head cannot proceed until they a) give notices to the appropriate

State agency, local committees, and regional councils; b) give notice of and hold a

hearing in the vicinity of the affected area; and c) provide a determination about the

nature of the restriction on subsistence uses. ANILCA § 810(a)(1)-(3), 16 U.S.C.

§ 3120(a)(1)-(3).

       87.    In particular, the agency head must determine that “(A) such a significant

restriction of subsistence uses is necessary, consistent with sound management principles



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      33
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 34 of 50
for the utilization of the public lands, (B) the proposed activity will involve the minimal

amount of public lands necessary to accomplish the purposes of such use, occupancy, or

other disposition, and (C) reasonable steps will be taken to minimize adverse impacts

upon subsistence uses and resources resulting from such actions.” ANILCA § 810(a)(3),

16 U.S.C. § 3120(a)(3).

       88.    If the Secretary of Agriculture is required to prepare an EIS under NEPA

for the proposed action, then “he shall provide the notice and hearing and include the

findings required by [ANILCA § 810(a)] as part of such environmental impact

statement.” ANILCA § 810(b), 16 U.S.C. § 3120(b).

       89.    The Tongass National Forest is public land managed by the Secretary of

Agriculture through the Forest Service.

       90.    Exempting the Tongass from the Roadless Rule permits a use of public

lands because it allows the use or occupancy of public lands by, among other things,

lifting prohibitions on and allowing for new road construction, additional access to public

lands, and timber sales on the Tongass National Forest.

       91.    Defendants were required to prepare an EIS before promulgating the

Exemption.

       92.    Defendants, in their ROD for the Exemption, concluded the “final rule may

eventually indirectly result in a significant restriction of subsistence use of deer by




Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                    34
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 35 of 50
increasing overall competition for the subsistence resource by urban and rural residents.”

85 Fed. Reg. at 68,692.

       93.    Despite this finding of a potentially significant restriction, Defendants

failed to include in either the draft or final EIS, the findings required under ANILCA

§ 810(a).

       94.    Instead, Defendants included in the ROD—after all opportunities for public

participation had passed—a conclusory statement purporting to constitute the subsistence

of a determination under ANILCA § 810(a)(3). The ROD asserts that the Exemption’s

restriction on subsistence is necessary and consistent with sound land management, but it

provides no evidence or rationale for that determination. 85 Fed. Reg. at 68,692-93.

Similarly, the ROD asserts that the Exemption uses the amount of public land necessary

to accomplish the action, but it only restates what the Exemption does without providing

evidence or a justification that opening all roadless areas is necessary to a accomplish the

Defendants’ articulated purpose. 85 Fed. Reg. at 68,693. And the ROD asserts that the

agency took reasonable steps to minimize adverse impacts to subsistence, but, again, the

statement provides no explanation of or evidence as to what these steps are. 85 Fed. Reg.

at 68,693. The ROD only points to what the Tongass Plan did and what the Forest

Service may do in the future at the site-specific level. None of these determinations

incorporate or reference analysis in the FEIS or elsewhere that supports the substance of

the assertions.



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                    35
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 36 of 50
       95.    In so proceeding, Defendants have deprived the public and decisionmakers

of any opportunity to consider and comment on their ANILCA § 810(a)(3)

determinations. The agency has thus denied “rural residents who have personal

knowledge of local conditions and requirements to have a meaningful role in the

management of fish and wildlife and of subsistence uses on the public lands in Alaska.”

ANILCA § 801(5). As a consequence, Defendants have frustrated Congress’ aim that

using Alaska public lands “cause the least adverse impact possible” on those who depend

on subsistence resources. ANILCA § 802, 16 U.S.C. § 3212.

       96.    Defendants’ failure to include in the Exemption’s draft and final EIS

findings about the Exemption’s potentially significant restriction of subsistence uses was

not in accordance with law, and arbitrary and capricious, violating ANILCA § 810(a),

16 U.S.C. § 3120(a), and the APA, 5 U.S.C. § 706(2)(A).

       97.    Defendants’ failure to make an evidence-based and minimally rational

determination about the necessity of the Exemption’s potentially significant restrictions

on subsistence is arbitrary and capricious and not in accordance with law, violating

ANILCA § 810(a), 16 U.S.C. § 3120(a), and the APA, 5 U.S.C. § 706(2)(A).

                                     COUNT II
                      (Arbitrary and capricious decisionmaking)

       98.    Plaintiffs repeat and incorporate by reference the preceding paragraphs.

       99.    Pursuant to, inter alia, the APA, 5 U.S.C. § 706(2)(A), federal agency

decisionmaking must not be “arbitrary, capricious, an abuse of discretion, or otherwise


Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                    36
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 37 of 50
not in accordance with law.” Agency decisions are unlawfully arbitrary and capricious if,

among other things, the agency ignores or contradicts earlier factual findings without

reasoned explanation or offers an explanation for a decision that runs counter to the

evidence before it. One way an agency’s explanation runs counter to the evidence is

when, lacking probative data for its conclusion, it fails to provide an adequate

justification for acting before engaging in a search for further evidence.

       100.   In adopting and amending the Roadless Rule, the Secretary of Agriculture

acted under authority of the Organic Administration Act to adopt rules to “insure the

objects of” the national forests and “to preserve the forests thereon from destruction,”

16 U.S.C. § 551, and the requirement of the National Forest Management Act that he

install “a proper system of transportation . . . to meet anticipated needs on an economical

and environmentally sound basis . . . .” 16 U.S.C. § 1608(a).

       101.   In its October 29, 2020 ROD exempting the Tongass National Forest from

the 2001 Roadless Rule, Defendants cited as principal reasons for the Exemption: “a

policy change for the Tongass National Forest can be made without major adverse

impacts to the recreation, tourism, and fishing industries, while providing benefits to the

timber and mining industries, increasing opportunities for community infrastructure, and

eliminating unnecessary regulations.” 85 Fed. Reg. at 68,691. The Defendants asserted

these benefits could be accomplished with minimal ecosystem and wildlife impact in part

because the Tongass Plan’s habitat conservation area strategy would continue to protect



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     37
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 38 of 50
old growth habitat and wildlife. Id. at 68,693. Several essential stated rationales for the

Exemption are inconsistent with the record, contradict without adequate explanation

previous findings of the Defendants, or were adopted without support and without an

explanation for acting without developing supportive evidence.

       102.   The timber industry comprises only one percent of total employment and

earnings in Southeast Alaska. With respect to the Tongass, Defendants’ analysis shows

that a total of 62 jobs in the region are dependent on federal timber sales. Defendants

also assert that the Exemption will not increase the number of jobs or direct income for

the timber industry. Further, Defendants assert in their FEIS that the addition of more

remote acres of suitable timber under the Alternative 6 full exemption will not result in

increased options for economic timber sales.

       103.   Defendants’ assertion that the Exemption will benefit the mining industry is

also contrary to Defendants’ own assertions and the evidence in the record. The Roadless

Rule does not prohibit mining in roadless areas. It also provides exceptions for roads

associated with mining.

       104.   In the FEIS, Defendants acknowledged that “[c]hanges in roadless

management are, therefore, not expected to affect existing or future locatable mineral

exploration or mining activities on the Forest.” FEIS at ES-14.

       105.   The Roadless Rule also allows various types of community infrastructure

projects to occur in inventoried roadless areas, including energy development, Federal



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      38
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 39 of 50
Aid Highways, and other projects. 36 C.F.R. § 294.12(b); 66 Fed. Reg. at 3272.

Defendants acknowledged this in the ROD for the Exemption, stating “the 2001 Roadless

Rule would not seem to be the impediment to certain vital infrastructure and energy

projects as claimed by some, given that some infrastructure and energy development is

allowed under various statutes and/or the 2001 Roadless Rule.” 85 Fed. Reg. at 68,691.

In fact, neither the ROD nor the FEIS identifies a single infrastructure project that is, or

ever has been, impeded by, or could benefit from revocation of, the Roadless Rule. This

directly contradicts Defendants’ statement that the exemption will increase opportunities

for community infrastructure. Id.

       106.   Additionally, neither the ROD nor the FEIS identifies any way in which

roadless areas will be less regulated under the Exemption.

       107.   The Defendants concluded that the Exemption could be adopted without

harm to ecosystem values and wildlife of the Tongass because, in important part, those

values would be protected by the habitat conservation strategy of the Tongass Plan.

When it adopted the Roadless Rule in 2001, however, the Department of Agriculture

recognized the importance of inventoried roadless areas in the Tongass, in addition to the

habitat protected by the habitat conservation strategy in the then-applicable forest plan, as

biological strongholds for terrestrial and aquatic wildlife, and as undisturbed habitat for

recreation. 66 Fed. Reg. at 3245. The 2001 decision therefore recognized that, even in

light of the then-applicable plan’s strategy, the “unique and sensitive ecological character



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                        39
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 40 of 50
of the Tongass National Forest” were best protected over the long term through the

application of the Roadless Rule. Id. at 3254. The habitat conservation strategy in effect

in 2001 was essentially the same as the habitat conservation strategy in effect today. In

2016, when the Forest Service adopted the Tongass Plan Amendment now in effect, the

Forest Service similarly recognized that the Roadless Rule made “a major contribution to

the maintenance of ecological function of the Tongass National Forest” in addition to the

effect of the habitat conservation strategy. TLMP FEIS at D-20. Defendants’

contradictory conclusion in its October 2020 decision that exempting the Tongass from

the Roadless Rule would not have adverse effects rests on arbitrary assumptions that non-

binding elements of the Tongass Plan will limit old-growth logging in roadless areas now

open to logging.

       108.   For these reasons, the rationales Defendants provided for exempting the

Tongass from the Roadless Rule are contradicted by the agency’s own conclusions and

evidence in the record. Additionally, Defendants did not provide an adequate explanation

for rescinding the Roadless Rule without more effort to develop actual evidence to

support its rationales. Therefore, the October 29, 2020 decision to exempt the Tongass

from the Roadless Rule was an arbitrary and capricious exercise of their authority and

responsibilities under the Organic Administration Act and the National Forest

Management Act, in violation of 5 U.S.C. § 706(2)(A).




Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                   40
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 41 of 50
                                      COUNT III
               (Failure to Consider a Range of Reasonable Alternatives)

       109.   Plaintiffs incorporate by reference all preceding paragraphs.

       110.   NEPA establishes a national policy that federal agencies “use all

practicable means and measures . . . to create and maintain conditions under which man

and nature can exist in productive harmony.” 42 U.S.C. § 4331(a). NEPA directs that

“to the fullest extent possible” all public laws of the United States “be interpreted and

administered in accordance” with these policies. Id. § 4332(1).

       111.   In furtherance of these national policies, NEPA directs that federal

agencies—including Defendants—study alternatives to their proposed actions. Id.

§§ 4332(2)(C)(iii) & (E); see also 40 C.F.R. § 1502.14 (1978).1 These must, to the fullest

extent possible, include “reasonable alternatives to proposed actions that will avoid or

minimize adverse effects of these actions upon the quality of the human environment.”

Id. § 1500.2(e); see also 40 C.F.R. § 1502.1 (“The primary purpose of an environmental

impact statement is to serve as an action-forcing device to insure that the policies and

goals defined in the Act are infused into the ongoing programs and actions of the Federal

Government. It shall . . . inform decisionmakers and the public of the reasonable



1
  The regulations cited here are the version that Defendant United States Department of
Agriculture determined apply to the Alaska Rulemaking. FEIS, p. 1-1 n.8. The
regulations have recently been amended, but the amendments do not by their terms apply
to NEPA processes commenced before September 15, 2020. See 40 C.F.R. § 1506.13
(2020).

Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      41
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 42 of 50
alternatives which would avoid or minimize adverse impacts or enhance the quality of the

human environment.”)2

       112.   In the statement of purpose and need for its FEIS, Defendants identified

two principal reasons for loosening or waiving Roadless Rule protections for the

Tongass. First, they said they wanted a durable and long-lasting solution for

conservation and management of Tongass roadless areas. Second, they said, they wanted

to respond to the unique dependency of 32 communities on federal lands in the region.

       113.   NEPA obligated Defendants to develop ways to pursue this purpose and

need while minimizing harm to the environment. In its FEIS and numerous previous

processes and documents, Defendants found that roadless areas contribute importantly to

environmental quality and that logging and associated road construction in roadless areas

adversely affect the environment. Partly as a result of these determinations, the agency

was required to develop, take comment on, and consider alternatives that would only

cause that harm to the minimum extent required to respond to the unique dependency of

communities on federal lands.

       114.   The FEIS makes clear that if there are communities in the region with

unique dependency on federal lands logging, as opposed to other uses like customary and



2
  The 2020 revision to this regulation, applicable to processes commenced after Sept. 14,
2020, read: “. . . shall inform decision makers and the public of reasonable alternatives
that would avoid or minimize adverse impacts or enhance the quality of the human
environment.”

Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     42
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 43 of 50
traditional ways of life, tourism, hunting, and fishing, they are rare. It reports that, of

45,642 jobs in Southeast Alaska in 2018, only 62 related to logging and milling federal

timber. FEIS at 3-32, 3-34. The FEIS found that “resource extraction remains important

in some rural communities,” FEIS p. ES-3, but failed to identify any in which the

extraction of trees remains important.

       115.   Assuming these communities do exist, NEPA required that Defendants

consider alternatives that only opened roadless areas to the extent needed to respond to

their dependence on federal logging and milling. It would have had first to identify the

communities. Then it would have needed to consider addressing their dependence by

increasing employment without opening roadless areas, for example by eliminating or

reducing the export of Tongass timber as whole logs without local processing. If it then

deemed opening some roadless areas still necessary, it would have had to consider

opening only those, and only to the extent required to respond to the dependency of the

identified communities, rather than across the Tongass. And it would have needed to

consider maintaining as much as possible the environmental benefits it previously

identified from national level regulation of roadless areas, by setting maximum allowable

logging levels within them and prohibiting local decisionmakers from either expanding

the acreage deemed suitable for logging or further reducing the area protected by the

Roadless Rule.




Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                        43
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 44 of 50
       116.   Because no action alternative considers these environment-protecting ways

of responding to any unique dependence of communities on federal lands logging

Defendants violated NEPA, 42 U.S.C. § 4332 and 40 C.F.R. § 1502.1.

                                      COUNT IV
                              (Arbitrary analysis of effects)

       117.   Plaintiffs repeat and incorporate by reference the preceding paragraphs.

       118.   In an EIS, federal agencies must discuss the potentially significant

“environmental impacts of the alternatives, including the proposed action” and “any

adverse environmental effects which cannot be avoided should the proposal be

implemented.” 40 C.F.R. § 1502.16; 42 U.S.C. § 4332. This includes discussions of

“direct effects and their significance,” “indirect effects and their significance,” and

“cumulative” impacts. 40 C.F.R. §§ 1502.16, 1508.8, 1508.25(a)(2).

       119.   An agency cannot meet its NEPA obligation by relying on inaccurate

assumptions or data in its analysis of the environmental effects of an action.

       120.   Defendants base the analysis of environmental effects in the FEIS on three

assumptions: 1) the overall amount of logging on the Tongass will not increase; 2) the

young-growth transition will limit the effects of logging in inventoried roadless areas;

and 3) the habitat conservation strategy will fully protect wildlife and their habitats

despite increased fragmentation and logging in roadless areas. Each of these assumptions

is inaccurate or incomplete, and Defendants’ analysis of the effects of the exemption is

therefore inadequate because Defendants have not disclosed the potential effects of


Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                     44
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 45 of 50
opening areas across 9.4 million acres of the Tongass to logging and associated road-

building. The analysis: (1) assumes that the rulemaking, despite aiming to assist

assertedly logging-dependent communities by greatly increasing the area available for

logging will not result in any additional logging; (2) is inconsistent with logging trends;

and (3) conflicts with prior Forest Service conclusions about the need for the Roadless

Rule.

        121.   First, Defendants repeatedly conclude in the FEIS that the overall level of

logging will not increase with the elimination of the Roadless Rule, and therefore the

forest-wide effects of the exemption will be almost the same as they would be if the

Roadless Rule remained in effect. According to Defendants, logging levels will remain

the same—no matter how much land Defendants open to logging—because logging is

based on the projected timber sale quantity described in the Tongass Plan. Defendants

admit that the projected timber sale quantity, “an estimate of the quantity of timber

expected to be sold during the plan period,” is not a binding limit on the amount of timber

offered or sold each year. TLMP at 7-44 (defining term). Defendants fail to assess the

impacts if logging levels increase beyond the projection in the Tongass Plan.

        122.   Moreover, even if overall levels of logging do not increase, logging will

shift from roaded areas to roadless areas under the exemption. See, e.g., FEIS at 3-4

(“Although the acres of harvest do not change, the distribution of that harvest around the

Forest is likely to change with each alternative because of shifting patterns of suitable



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      45
Case No. 1:20-cv-00011-HRH


         Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 46 of 50
timber lands.”). In adopting the 2001 Roadless Rule, the Department of Agriculture

recognized that roadless areas protect important habitat and watersheds and the effects of

logging in these areas are different than the effects of logging in already roaded areas.

The rule “prohibit[ed] road construction, reconstruction, and timber harvest in

inventoried roadless areas because they have the greatest likelihood of altering and

fragmenting landscapes, resulting in immediate, long-term loss of roadless area values

and characteristics.” 66 Fed. Reg. at 3244. With respect to the Tongass, the Department

of Agriculture specifically found that “the forest’s high degree of overall ecosystem

health . . . would most effectively [be] protect[ed]” by applying the Roadless Rule to the

Tongass. 66 Fed. Reg. at 3254. Nonetheless, the EIS for the 2020 Exemption contradicts

these conclusions, assuming, without explanation, that shifting logging to roadless areas

will not be significantly different than logging in roaded areas.

       123.   Similarly, despite Defendants’ decision to exempt all roadless areas on the

Tongass from the Roadless Rule, immediately opening 168,000 acres of old growth to

logging and potentially opening millions of additional acres, Defendants repeatedly

conclude that the young-growth transition direction in the Tongass Plan “will transition

harvest locations away from roadless areas containing old growth and into areas where

timber harvest has previously occurred, avoiding or reducing effects to roadless areas.”

85 Fed. Reg. at 68,694. The young growth transition described in the Tongass Plan,

however, sets an expectation, but does not provide any binding limitation on levels of



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      46
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 47 of 50
old-growth logging. During the first four years of implementing the Tongass Plan,

Defendants have offered little second growth for sale while preparing large volumes of

old-growth timber for sale, far in excess of the old-growth component of the probable

timber sale quantity. See supra, ¶ 66. These practices in implementing the Tongass Plan

illustrate why Defendants cannot rely on a transition to limit logging in roadless areas.

       124.   Defendants also relied on the Tongass Plan’s habitat conservation strategy

to mitigate the effects of logging in roadless areas and assumed the habitat conservation

strategy would maintain sufficient reserves and connectivity for wildlife, including

endemic species, goshawks, deer, fish, and other animals, even without the added

benefits of the Roadless Rule. In 2001, however, the Forest Service explicitly found that

the Roadless Rule provided additional, significant protections necessary to protect the

“unique and sensitive ecological character of the Tongass” regardless of the protections

afforded under the Tongass Plan. 66 Fed. Reg. at 3254. In addition, the analysis for the

Tongass Plan considered the Roadless Rule an important protection that enhanced the

effectiveness of the habitat conservation strategy and counterbalanced changes to some

components of the strategy under the 2016 Amendment. See supra, ¶ 64. Because

Defendants, in their FEIS for the 2020 exemption, relied on the habitat conservation

strategy to prevent any potentially significant adverse effects of logging in areas that they

previously recognized benefitted from protection by the Roadless Rule in addition to the

habitat conservation strategy, they failed to explain their departure from their previous



Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      47
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 48 of 50
factual conclusions in 2001 and 2016 and failed to analyze and disclose such potential

effects on wildlife and other environmental values.

       125.   With the Exemption, logging will now be permitted in roadless areas that

contain much of the Tongass’s limited, contiguous, intact habitat. This will have

significant consequences for endemic species with limited dispersal capabilities like the

Prince of Wales flying squirrel, for Sitka black-tailed deer in areas where habitat is

already insufficient to meet Tongass Plan standards, for Queen Charlotte goshawks that

depend on old growth, for other species, and for the Alaska Native communities, and

other people that depend on those species.

       126.   Because Defendants relied on inaccurate assumptions in conducting their

analysis of environmental impacts, Defendants failed to provide an informed estimate or

analysis of the direct, indirect, and cumulative environmental effects of their decision to

exempt the Tongass from the 2001 Roadless Rule. Therefore, Defendants violated

NEPA, 42 U.S.C. § 4332.

                                 PRAYER FOR RELIEF

       Plaintiffs respectfully request that this Court enter judgment providing the

following relief:

       A.     Declare that Defendants have violated ANILCA, the APA in their

administration of the National Forest Management Act and the Organic Administration




Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                    48
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 49 of 50
Act, and NEPA, and further declare that the actions set forth above are arbitrary,

capricious, and not in accordance with law and procedure required by law;

       B.     Set aside the ROD and FEIS for the Exemption and any actions taken by

Defendants in reliance on either document as void;

       C.     Enter preliminary and permanent injunctive relief as needed to prevent or

rescind and remedy any actions by Defendants in reliance on the ROD or FEIS;

       D.     Grant such other relief as the Court considers just and proper, including

plaintiffs’ costs of this action and such reasonable attorneys’ fees as they are entitled to.

       Respectfully submitted this 23rd day of December, 2020,

                s/ Katharine S. Glover
                Katharine S. Glover (Alaska Bar No. 0606033)
                Eric P. Jorgensen (Alaska Bar No. 8904010)
                EARTHJUSTICE


                s/ Nathaniel S.W. Lawrence
                Nathaniel S.W. Lawrence (Wash. Bar No. 30847)
                (pro hac vice pending)
                Garett R. Rose (D.C. Bar No. 1023909) (pro hac
                vice pending)
                NATURAL RESOURCES DEFENSE COUNCIL

                Attorneys for Plaintiffs




Organized Village of Kake et al. v. U.S. Dep’t. of Agriculture et al.,                      49
Case No. 1:20-cv-00011-HRH


        Case 1:20-cv-00011-SLG Document 1 Filed 12/23/20 Page 50 of 50
